ORDER
KATHRYN A. SCHINDELAR of STANHOPE, who was admitted to the bar of this State in 1971, and who was disbarred by the Supreme Court of Colorado on February 1, 1993, having been ordered to show cause on December 21,1993, why she should not be temporarily suspended from the practice of law pending the conclusion of ethics proceedings against her, and respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-6(b)(1), KATHRYN A. SCHINDELAR is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and *528trust assets of KATHRYN A. SCHINDELAR, wherever situate, pending further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by KATHRYN A. SCHINDELAR, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that KATHRYN A. SCHINDELAR be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that KATHRYN A. SCHINDELAR comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.